                                              Case 5:20-cv-02155-LHK Document 136 Filed 12/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 20-cv-02155-LHK (SVK)
                                   8      IN RE ZOOM VIDEO
                                          COMMUNICATIONS, INC. PRIVACY                      ORDER REGARDING JOINT
                                   9      LITIGATION                                        STATEMENT REGARDING
                                                                                            DISCOVERY DISPUTES
                                  10
                                                                                            Re: Dkt. No. 135
                                  11

                                  12
Northern District of California




                                                 The Parties submitted a Joint Statement Regarding Discovery Disputes on December 7,
 United States District Court




                                  13
                                       2020. Dkt. 135. The Parties also submitted competing exhibits with each side’s preferred
                                  14
                                       language for a protective order and a 502(d) order. Dkts. 135-1–135-4. The Court ORDERS as
                                  15
                                       follows:
                                  16
                                                    1. The Parties are to submit a single Protective Order in Word document format,
                                  17
                                                        redlined to reflect where the Parties have agreed to modify the Court’s Model
                                  18
                                                        Protective Order. Where the Parties disagree on modifications, they are to clearly
                                  19
                                                        indicate in the document Plaintiffs’ proposed language or deletions followed by
                                  20
                                                        Defendants’ proposed language or deletions.
                                  21
                                                    2. The Parties are to submit a single Federal Rule of Evidence 502(d) Order in Word
                                  22
                                                        document format, highlighting only the areas where the Parties disagree, clearly
                                  23
                                                        indicating Plaintiffs’ proposed language or deletions followed by Defendants’
                                  24
                                                        proposed language or deletions.
                                  25
                                       ////
                                  26
                                       ////
                                  27
                                       ////
                                  28
                                         Case 5:20-cv-02155-LHK Document 136 Filed 12/10/20 Page 2 of 2




                                   1         Both submissions are to be filed and emailed to the undersigned’s Court Room Deputy

                                   2   (Justine_Fanthorpe@cand.uscourts.gov) no later than noon on December 14, 2020.

                                   3         SO ORDERED.

                                   4   Dated: December 10, 2020

                                   5

                                   6
                                                                                               SUSAN VAN KEULEN
                                   7                                                           United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
